Case 2:20-cv-00363-MWF-E Document 24 Filed 07/02/20 Page 1 of 1 Page ID #:87



 1

 2

 3

 4
                                                                               JS-6
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 KENNETH DAVIDSON,                                 Case No.: 2:20-cv-00363 MWF (Ex)
                                                     Hon. Michael W. Fitzgerald
12                Plaintiff,
                                                     ORDER GRANTING STIPULATION
13         vs.                                       FOR DISMISSAL OF THE ENTIRE
                                                     ACTION
14

15 5C RESTAURANTS LLC D/B/A LA

16
   SALSA PICO-SEPULVEDA; PICO-
   SEPULVEDA LIMITED
17 PARTNERSHIP; and DOES 1 to 10,

18
                  Defendants.
19

20

21         Based on the stipulation of the parties and for good cause shown:
22         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
23   all parties to bear their own fees and costs.
24         IT IS SO ORDERED.
25

26   DATED: July 2, 2020                              _______________________________
                                                      MICHAEL W. FITZGERALD
27
                                                      United States District Judge
28
